UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
NADIR OMAR ABDULLAH BIN )
SA’ADOUN ALSA’ARY a/k/a AHMED )
OMAR (ISN 30), )
)
Petiti0ner, ) Civil Action No. 09-745 (RCL)
)
v. )
)
BARACK H. OBAMA, et al., )
)
Resp0ndents. )
)
ORDER

Before the Court is petitioner’s Unopposed Motion for a Stay [1432] and Status Report
[1487]. lt is hereby

ORDERED that, pursuant to petitioner’s February 1, 2011 Status Report [1487], this case
is STAYED for a period of 120 days, to begin on the date of this Order; and it is furthermore

ORDERED that at the conclusion of the 120-day period, the parties shall file a joint
status report with the Court; and it is furthermore

ORDERED that the Protective Order entered on September ll, 2008 remain in effect
during the period of stay; and it is furthermore

ORDERED that the parties may move the Court to life the stay provided that the moving
party give the non-moving party written notice ten (lO) days prior to the date of filing the
motion; and it is furthermore

ORDERED that petitioner’s Unopposed Motion for a Stay [1432], which requests an

indefinite stay, is DENIED as MOOT.

so oRi)EREi) this Z(f{{aay of march 201 i.

Q¢<<;.%~»LVW,

RoY©E c. LAMBERTH
Chief Judge
United States District Court